                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 TARGUS INTERNATIONAL LLC,

              Plaintiff,
                                                 Civil Action No. 20-464-RGA
       v.

 VICTORINOX SWISS ARMY, INC.,

              Defendant.



                            MEMORANDUM OPINION


Jack B. Blumenfeld, Anthony D. Raucci, MORRIS, NICHOLS, ARSHT & TUNNEL LLP,
Wilmington, DE; Michelle E. Armond (argued), Forrest M. McClellen, ARMOND WILSON
LLP, Newport Beach, CA; Douglas R. Wilson (argued), ARMOND WILSON LLP, Austin, TX,
Attorneys for Plaintiff.


Francis DiGiovanni (argued), Thatcher A. Rahmeier, FAEGRE DRINKER BIDDLE & REATH
LLP, Wilmington, DE; Kelly J. Fermoyle (argued), FAEGRE DRINKER BIDDLE & REATH
LLP, Minneapolis, MN, Attorneys for Defendant.




May 3, 2021
/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

         Before the Court is the issue of claim construction of multiple terms in U.S. Patent No.

8,567,578 (“the 578 patent”). I have considered the Parties’ Joint Claim Construction Brief,

letters, and supplemental briefings. (D.I. 100, 115, 116, 123, 126, 132). The Court heard remote

oral argument on March 16, 2021. (D.I. 117).

I.       BACKGROUND

         The ‘578 Patent describes bi-fold computer cases which are designed to easily pass

through security screening checkpoints. (D.I. 100 at 8; ‘578 Patent, Cover (57)). The parties

briefed eight claim construction disputes and seven indefiniteness disputes, which are addressed

below. Per the parties, the following claims are representative, and I have italicized the disputed

terms.

Claim 1

     1. A bi-fold case to allow for convenient security screening of a computer, comprising:
        a first storage section comprising a first outer side, a first inner side, a first proximal
             end, and a first distal end opposite the first proximal end, the first outer side, first
             inner side, first proximal end, and first distal end defining a first pouch with a first
             pouch opening and a first pouch fastener coupled to the first pouch opening and
             configured to only secure the first pouch opening, wherein the first outer and inner
             sides are configured to enable a scanning device to scan through the first outer and
             inner sides and scan an interior of the first pouch, wherein the first storage section
             further comprises a third pouch including a third pouch opening, independent of the
             first pouch opening, and a third fastener to only secure the third pouch opening; and
        a second storage section comprising a second outer side, a second inner side having a
             surface area approximately equal to a surface area of the first inner side, a second
             proximal end, and a second distal end opposite the second proximal end, the second
             storage section comprising,
             a second pouch and the second storage section configured without an additional
                  pouch, the second pouch configured to receive a computer, wherein the second
                  storage section and the second outer and inner sides are configured to enable a
                  scanning device to scan through the second outer and inner sides and scan an
                  interior of the second pouch and a computer disposed therein, and
             a second pouch fastener configured to substantially enclose only the second pouch
                  and thereby retain a computer therein,


                                                   1
        the second storage section foldably joined at the second proximal end to the first
            proximal end of the first storage section such that the second proximal end and the
            first proximal end are coupled adjacent one another to form a hinge configured to
            enable a scanning device to scan through the hinge,
        wherein the first and second inner sides are disposed adjacent one another in the folded
            configuration and separated in an unfolded configuration,
        wherein the first and second distal ends are disposed adjacent one another in the folded
            configuration and separated from one another in the unfolded configuration,
        wherein in the unfolded configuration with the outer sides of both the first and second
            storage sections laid flat upon a same planar surface, an object in the first storage
            section is removed from interfering with a scanner positioned above and below the
            second storage section to enable uninhibited scanning of a computer in the second
            pouch of the second storage section.
Claim 4

    4. The case of claim 1, wherein the inner side of the second pouch is configured to allow for
visual inspection of a computer disposed within the second pouch of the second storage section
when the second storage section is in the unfolded configuration.

Claim 13

    13. The case of claim 1, further comprising indicia indicating the case complies with a
standard of scanning authority.

Claim 17

    17. A bi-fold computer case to allow for convenient security screening of a computer
disposed therein, the bi-fold computer case having a folded and an unfolded configuration,
the bi-fold computer case comprising:
        a first storage section comprising a first outer side, a first inner side, a first proximal end,
           and a first distal end opposite the first proximal end, the first outer side, first inner
           side, first proximal end, and first distal end defining a first pouch with a first pouch
           opening and a first pouch fastener coupled to the first pouch opening and configured to
           only secure the first pouch opening, wherein the first outer and inner sides are
           configured to enable a scanning device to scan through the first outer and inner sides
           and scan an interior of the first pouch, wherein the first storage section further
           comprises a third pouch coupled to the first outer side, the third pouch including a
           third pouch opening, independent of the first pouch opening, and a third fastener to
           only secure the third pouch opening;
        a second storage section comprising a second outer side, a second inner side, a second
           proximal end, and a second distal end opposite the second proximal end, the second
           section comprising a second pouch configured to receive a computer, the second
           storage section configured without an additional pouch, wherein the second storage
           section and the second outer and inner sides are configured to enable a scanning
           device to scan through the second outer and inner sides and scan an interior of the
           second pouch and a computer disposed therein, the second storage section foldably

                                                   2
          joined at the second proximal end to the first proximal end of the first storage section
          such that the first and second proximal ends are coupled adjacent one another, the first
          and second proximal ends forming a hinge configured to enable a scanning device to
          scan through the hinge,
       wherein in the folded configuration, the first inner side is approximated to the second
          inner side, and
       wherein the first and second distal ends are disposed adjacent one another in the folded
          configuration and separated from one another in the unfolded configuration;
       a fastener to selectively maintain the computer case in the folded configuration,
       wherein in the unfolded configuration with the outer sides of both the first and second
           storage sections laid flat upon a same planar surface, an object in the first storage
           section is removed from interfering with a scanner positioned above and below the
           second storage section to enable uninhibited scanning of a computer in the second
           pouch of the second storage section.

Claim 22

   22. A bi-fold computer case, comprising:
       a first section comprising a first inner side, a first outer side, a first proximal end, and a
            first distal end opposite the first proximal end, the first inner side, first outer side, first
            proximal end, and first distal end defining a first pouch, the first distal end including a
            first pouch opening, wherein the first outer and inner sides are configured to enable a
            scanning device to scan through the first outer and inner sides and scan an interior of
            the first pouch;
       a second section comprising a second inner side having a surface area approximately
            equal to a surface area of the first inner side, a second outer side, a second proximal
            end, a second distal end opposite the second proximal end, a first sidewall coupled to
            the second inner side and the second outer side, a second sidewall extending
            substantially parallel to the first sidewall and coupled to the second inner side and the
            second outer side, a top wall disposed on the second distal end, a second pouch and
            the second section configured without an additional pouch, and a second pouch
            opening extending along the top wall and partially extending along the first and
            second sidewalls, the second pouch configured to receive a computer, wherein the
            second section and the second outer and inner sides are configured to enable a
            scanning device to scan through the second outer and inner sides and scan an interior
            of the second pouch and a computer disposed therein,
       the first proximal end of the first section foldably joined to the second proximal end of
            the second section such that the first and second proximal ends are coupled adjacent
            one another, to form a hinge configured to enable a scanning device to scan through
            the hinge,
       wherein in a folded configuration of the bi-fold computer case, the inner side of the first
            section is approximated to the inner side of the second section,
       wherein the first and second distal ends are disposed adjacent one another in the folded
            configuration and separated from one another in an unfolded configuration,
       wherein in the unfolded configuration with the outer sides of both the first and second
            sections laid flat upon a same planar surface, an object in the first section is removed

                                                    3
          from interfering with a scanner positioned above and below the second section to
          enable uninhibited scanning of a computer in the second pouch of the second section,
       wherein the first pouch opening is disposed on the first section and the second pouch
          opening is disposed on the second section such that when the case is in the unfolded
          configuration with the outer sides of both the first and second sections laid flat upon
          the same planar surface, the first and second pouch openings are both oriented in a
          direction substantially parallel to the planar surface.

Claim 27

  27. The computer case of claim 22, wherein the second storage section comprises a retention
member configured to secure the computer within the second pouch.

Claim 28

   28. A method for providing a bi-fold computer case, comprising:
       providing a first storage section including a first inner side, a first outer side, a proximal
           end, and a first distal end opposite the first proximal end, the first inner side, first
           outer side, first proximal end, and first distal end defining a first pouch including a
           first pouch opening and a first fastener to secure the first pouch opening, wherein the
           first outer and inner sides are configured to enable a scanning device to scan through
           the first outer and inner sides and scan an interior of the first pouch;
       providing a second storage section having a surface area approximately equal to a surface
           area of the first storage section and including a second inner side, a second outer side,
           a second proximal end, and a second distal end opposite the second proximal end, the
           second storage section comprising a second pouch, the second distal end including a
           sidewall with a second pouch opening disposed substantially in the center of the
           sidewall and the second storage section configured without an additional pouch, the
           second pouch configured to receive a computer, wherein the second storage section
           and the second outer and inner sides are configured to enable a scanning device to
           scan through the second outer and inner sides and scan an interior of the second
           pouch and a computer disposed therein;
       foldably joining the first storage section to the second storage section at the first and
           second proximal ends to form a hinge configured to enable a scanning device to scan
           through the hinge such that the first and second proximal ends remain adjacent one
           another in both folded and unfolded configurations, wherein the second inner and
           outer sides are configured to allow the computer secured within the second pouch to
           be scanned by a scanning device without removing the computer from the second
           pouch,
       wherein in the folded configuration of the bi-fold computer case, the inner side of the first
           storage section is approximated to the inner side of the second storage section,
       wherein the first and second distal ends are disposed adjacent one another in the folded
           configuration and separated from one another in the unfolded configuration,
       wherein in the unfolded configuration with the outer sides of both the first and second
           storage sections laid flat upon a same planar surface, an object in the first storage
           section is removed from interfering with a scanner positioned above and below the

                                                 4
          second storage section to enable uninhibited scanning of a computer in the second
          pouch of the second storage section,
       wherein the first pouch opening is disposed on the first storage section and the second
          pouch opening is disposed on the second storage section such that when the case is in
          the unfolded configuration with the outer sides of both the first and second storage
          sections laid flat upon the same planar surface, the first and second pouch openings
          are both oriented in a direction substantially parallel to the planar surface.

Claim 42

   42. A method for manufacturing a bi-fold computer case, comprising:
       providing a first storage section including a first inner side, a first outer side, a proximal
           end, and a first distal end opposite the first proximal end, the first inner side, first
           outer side, first proximal end, and first distal end defining a first pouch including a
           first pouch opening and a first fastener to secure the first pouch opening, wherein the
           first outer and inner sides are configured to enable a scanning device to scan through
           the first outer and inner sides and scan an interior of the first pouch, wherein the first
           storage section further comprises a third pouch including a third pouch opening,
           independent of the first pouch opening, and a third fastener to only secure the third
           pouch opening;
       providing a second storage section including a second inner side, a second outer side, a
           second proximal end, and a second distal end opposite the second proximal end, the
           second storage section comprising a second pouch and the second storage section
           configured without an additional pouch, the second pouch configured to receive a
           computer, wherein the second storage section and the second outer and inner sides are
           configured to enable a scanning device to scan through the second outer and inner
           sides and scan an interior of the second pouch and a computer disposed therein,
       foldably attaching the first proximal end of the first storage section to the second
           proximal end of the second storage section to form a hinge configured to enable a
           scanning device to scan through the hinge,
       wherein in a folded configuration of the bi-fold computer case, the inner side of the first
           storage section is approximated to the inner side of the second storage section,
       wherein the first and second distal ends are disposed adjacent one another in the folded
           configuration and separated from one another in an unfolded configuration,
       wherein in the unfolded configuration with the outer sides of both the first and second
           storage sections laid flat upon a same planar surface, an object in the first storage
           section is removed from interfering with a scanner positioned above and below the
           second storage section to enable uninhibited scanning of a computer in the second
           pouch of the second storage section.

Claim 57

   57. A bi-fold computer case to allow for convenient security screening of a computer and
having a folded configuration and an unfolded configuration, the computer case comprising:
       a first storage section comprising,
            a first inner side,

                                                 5
           a first outer side,
           a first proximal end,
           a first distal end opposite the first proximal end,
           a first pouch, and
           a first pouch opening disposed on the first distal end and in communication with the
               first pouch,
       wherein the first outer and inner sides are configured to enable a scanning device to scan
           through the first outer and inner sides and scan an interior of the first pouch;
       a second storage section comprising,
           a second inner side,
           a second outer side,
           second proximal end,
           a second distal end opposite the second proximal end,
           a second pouch configured to receive a computer and the second storage panel
                configured without an additional pouch, and
           a second pouch opening at least partially disposed on the second distal end and in
                communication with the second pouch,
       wherein the second storage panel and the second outer and inner sides are configured to
           enable a scanning device to scan through the second outer and inner sides and scan
           an interior of the second pouch and a computer disposed therein, the second storage
           panel foldably joined at the second proximal end to the first proximal end of the first
           storage panel such that the first and second proximal ends are coupled adjacent one
           another to form a hinge configured to enable a scanning device to scan through the
           hinge,
       wherein the first and second distal ends are disposed adjacent one another in the folded
           configuration and separated from one another in the unfolded configuration,
       wherein in the folded configuration of the foldable computer case, the inner side of the
           first storage section is approximated to the inner side of the second storage section
           and the first pouch opening and the second pouch opening are configured to be
           accessible to a user,
       wherein in the unfolded configuration with the outer sides of both the first and second
           storage panels laid flat upon a same planar surface, an object in the first storage panel
           is removed from interfering with a scanner positioned above and below the second
           storage panel to enable uninhibited scanning of a computer in the second pouch of the
           second storage panel,
       wherein the first pouch opening is disposed on the first storage panel and the second
           pouch opening is disposed on the second storage panel such that when the case is in
           the unfolded configuration with the outer sides of both the first and second storage
           panels laid flat upon the same planar surface, the first and second pouch openings are
           both oriented in a direction substantially parallel to the planar surface.

II.    LEGAL STANDARD

       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

                                                 6
(Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). Of these sources, “the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

        “[T]he words of a claim are generally given their ordinary and customary meaning. . . .

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1312–13 (citations and internal quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

(internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314.

        When a court relies solely upon the intrinsic evidence—the patent claims, the

specification, and the prosecution history—the court’s construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331 (2015). The court may also make

factual findings based upon consideration of extrinsic evidence, which “consists of all evidence



                                                   7
external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

       “A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would

exclude the inventor’s device is rarely the correct interpretation.” Osram GMBH v. Int’l Trade

Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

III.   CONSTRUCTION OF AGREED-UPON TERMS

       I adopt the following agreed-upon constructions:

 Claim Term                                            Construction

 “accessible to a user [in the folded                  “user can retrieve items from the first pouch
 configuration]” (claims 48, 49, 57)                   while the bi-fold case is in the folded
                                                       configuration”

 “defining a first pouch” (claims 1, 17, 21, 22,       “delineating the boundaries of a first pouch”
 28, 42)

 “distal end” (claims 1, 17, 21, 22, 28, 42, 46,       “the end that is furthest away from the hinge”
 50, 54, 57)

 “disposed adjacent” (claims 1, 17, 21, 22, 28,        “touching, or next to”
 42, 46, 50, 54, 57)

 “proximal end” (claims 1, 17, 21, 22, 28, 42,         “the end that is closest to the hinge”
 50, 54, 57)

 “without an additional pouch” (claims 1, 17,          No construction necessary.
 21, 22, 28, 42, 50, 54, 57)

                                                   8
    “the outer sides of both the first and second    No construction necessary.
    storage [sections/panels] laid flat upon [a/the]
    same planar surface” (claims 1, 17, 21, 22, 28,
    42, 50, 51, 54, 55, 57)

    “handle” (claim 46)                                 No construction necessary.

    “sidewall” (claims 21, 22, 28)                      No construction necessary.



IV.       CONSTRUCTION OF DISPUTED TERMS 1

1.        “a hinge” (claims 1, 17, 21, 22, 28, 42, 45, 50, 54, 57) 2

          a.     Plaintiff’s proposed construction: No construction necessary.

          b.     Defendant’s proposed construction: a structure made only of rigid, non-metallic
                 components which cannot be defined as (a) ‘foldable material,’ (b) ‘deformable
                 material or fabric,’ or (c) ‘straps,’ the structure allowing two sections of the case
                 to fold or pivotally join together.

          c.     Court’s construction: No construction necessary. (D.I. 117 at 100:9-25, 101:1-3).
2.        “pouch” (claims 1, 4, 5, 6, 17, 21, 22, 27, 28, 32, 42, 47, 48, 49, 50, 52, 54, 57)

          a.     Plaintiff’s original proposed construction: No construction necessary or
                 receptacle resembling a bag in shape

          b.     Plaintiff’s additional proposed construction: a pocket or enclosed receptacle

          c.     Defendant’s original proposed construction: a part of a case that can retain an
                 object on at least the bottom and the sides of an object

          d.     Defendant’s additional proposed construction: a pocket, receptacle, recess, or
                 other structure that is able to hold one or more objects

          e.     Court’s construction: a pocket or partially enclosed receptacle.




1
  I ruled on many of the disputed terms at the claim construction hearing. As to those terms, I
recite my decision with no additional explanation.
2
  The terms are numbered and presented in the order in which they were briefed.
                                                    9
        The parties submitted supplemental briefing on the term “pouch” (D.I. 123, 126, 132) in

which both parties offered additional proposed constructions. The crux of the dispute is whether

recesses, such as the one depicted in Figure 13B, are included in the definition of “pouch.” (D.I.

123 at 1; D.I. 126 at 1).

        Targus relies primarily on the prosecution history in arguing that the patentee

“abandoned” the embodiment shown in Figure 13B when the language of claim 24 (issued as

claim 22) was changed from “second storage section” to “second pouch.” (D.I. 123 at 6). Targus

also cites to the specification as distinguishing the term “pouch,” described in one embodiment

as “a pouch [] that receives, supports, protects, and at least partially covers a portable computer,”

from the term “extendable tray,” which “comprises a recess to receive, support, and protect a

portable computer.” (Id. at 5 (citing ‘578 Patent at 3:37-39, 5:14-16). Finally, Targus cites to

dictionary definitions which align with its proposed construction. (Id. at 2; D.I. 100 at 29).

        Victorinox argues that claim 27 covers the embodiment depicted in Figure 13B and thus

confirms that a “recess” is a pouch. (D.I. 126 at 1). Victorinox arrives at this conclusion because

the term “retention member” appears in the patent only twice: once in the specification when

describing Figure 13B and the second time in claim 27. (Id. at 2). In addition, Victorinox cites to

a portion of the prosecution history where the patentees appear to explicitly identify the contents

of Figure 13 as covered by the claimed invention. (Id. at 5 (citing D.I. 126-2, Ex. D at 2)).

        “[W]here claims can reasonably [be] interpreted to include a specific embodiment, it is

incorrect to construe the claims to exclude that embodiment, absent probative evidence [to] the

contrary.” Oatey Co. v. IPS Corp., 514 F.3d 1271, 1277 (Fed. Cir. 2008). Targus has not cited

to any evidence of explicit disclaimer of the embodiment described in Figure 13B. Targus does

cite, however, to a portion of the prosecution history where a claim that would have disclosed the



                                                 10
recess embodiment 3 was amended to include a second pouch. (See D.I. 123 at 6). Additionally,

the language of dependent claim 27 must be considered in the context of the limitations in claim

22, which specifies that the second pouch opening “extend[s] along the top wall and partially

extend[s] along the first and second sidewalls.” (D.I. 100 at 25). This language appears to

exclude the “recess” disclosed by Figure 13B. 4

       Victorinox also argues that Targus’ construction would exclude the embodiments

pictured in Figures 10-12. (D.I. 126 at 3-4). Yet, Victorinox does not address which claims

cover these embodiments, so it remains unclear how Targus’ construction would change the

scope of what is actually claimed.

       While I agree with Targus’ argument that Victorinox’s construction sweeps too broadly

(see D.I. 123 at 4), I do not agree that the term “pouch” is so limited that it encompasses only

pockets and “enclosed receptacles.” Certain claims disclose pouches with the addition of a

“pouch fastener” and pouches without a fastener. (See ‘578 Patent at 21:47-48, 61) (describing “a

first pouch with a first pouch opening and a first pouch fastener coupled only to the first pouch

opening” and “a second pouch configured to receive a computer”). Targus argues that the

“second pouch fastener” limitation is evidence that a pouch encompasses an enclosed receptable

(D.I. 123 at 2), but does not address those pouches claimed without the additional fastener

limitation.




3
  The claim does not use the term “recess” but describes a “storage section” that “is configured to
receive a computer” and “a computer retention member configured to selectively secure a
computer within the second storage section.” (D.I. 123 at 6).
4
  Victorinox argues that is does not, but does not explain how Figure 13B can meet the
limitation.
                                                  11
       As such, I will adopt Targus’ proposed construction with the slight modification that

“enclosed” is changed to “partially enclosed” to better account for the claim language and the

specification’s description of a pouch. ‘578 Patent at 3:37-39.

3.     “configured to enable a scanning device to scan through” (claims 1, 17, 21, 22, 28,
       42, 47, 50, 54, 57)
       a.      Plaintiff’s proposed construction: made of materials that do not interfere with a
               scanning device.

       b.      Defendant’s proposed construction: having a structure, design, arrangement,
               shape, and made of materials that enable a scanning device to scan through

       c.      Court’s construction: made in such a way that a scanning device can scan
               through. (D.I. 117 at 80:14-18).

4.     “a second pouch fastener configured to substantially enclose only the second pouch
       and thereby retain a computer therein” (claim 1)
       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: a second pouch fastener that has a structure,
               design, arrangement or shape that substantially encloses only the second pouch
               and thereby retain the computer therein

       c.      Court’s construction: No construction necessary. (Id. at 101:8-17).

5.     “second pouch configured to receive a computer” (claims 1, 17, 21, 22, 28, 42, 50, 54,

57)

       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: a second pouch (as defined herein) having a
               structure, design, arrangement, or shape that enables it to receive a laptop
               computer, a notebook computer, a tablet computer, or the like

       c.      Court’s construction: No construction necessary. (Id. at 81:3-16).

6.     “a first inner side” (claims 1, 17, 21, 22, 28, 42, 50, 54, 57)

       a.      Plaintiff’s proposed construction: No construction necessary or first interior side

       b.      Defendant’s proposed construction: a side of the first storage section that faces
               the second storage section when the case is in the folded position

                                                12
       c.      Court’s construction: No construction necessary. (Id. at 87:19-25, 88:1-3).

7.     “the first inner side [of the first storage panel/section] is approximated to the second
       inner side [of the second storage panel/section]” (claims 17, 21, 22, 28, 42, 57)

       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: the first inner side [of the first storage
               panel/section] is brought together with the second inner side [of the second
               storage panel/section]

       c.      Court’s construction: the first inner side [of the first storage panel/section] is
               close to the second inner side [of the second storage panel/section] (Id. at 101:22-
               25, 102:1-6).

8.     “indicia indicat[es/ing] [that] the [computer] case complies with a standard scanning
       authority” (claims 13, 23, 38)

       a.      Plaintiff’s proposed construction: identifying mark(s) indicat[es/ing] that the
               [computer] case complies with a standard of scanning authority.

       b.      Defendant’s proposed construction: not entitled to patentable weight.

       c.      Court’s construction: not entitled to patentable weight. (Id. at 41:17-25).

V.     INDEFINITENESS

1.     “an object in the first [storage] [section/panel] is removed from interfering with a
       scanner” (claims 1, 17, 21, 22, 28, 42, 50, 54, 57)


       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: Indefinite.

       c.      Court’s construction: Not indefinite, no construction necessary.

       Victorinox argues that the language above constitutes a “hybrid claim” in violation of

IPXL Holdings. (D.I. 100 at 48). Specifically, the parties dispute whether the language “is

removed from interfering with a scanner” comprises a method step requiring user action inside of

an apparatus claim. (Id. at 49). Victorinox likens the language at issue to the claims held

indefinite in Courtesy Prods., LLC v. Hamilton Beach Brands, Inc., 2015 WL 7295436 (D. Del.

                                                13
Nov. 18, 2015). There, the Court found that the claim language “brew baskets being inserted

into the location in the beverage brewing machine” recited a method step as part of a system

claim. (Id. at *5).

        Targus argues that Victorinox’s position ignores the surrounding language, which states

“wherein in the unfolded configuration with the outer sides of both the first and second storage

sections laid flat upon the same planar surface, an object . . . is removed from interfering with a

scanner.” ‘578 Patent 20:51-54 (emphasis added). Targus also asserts that this claim language is

indistinguishable from that present in claim 21, 5 which Victorinox cites as an example of a

properly claimed structure. (Id. at 54).

        The scope of the IPXL doctrine is narrow. See Bayer Pharma AG v. Watson Labs., Inc.,

2014 WL 4954617, at *6 (D. Del. Sept. 30, 2014) (citing cases). The Court in IPXL found that,

when a claim recited “a system and the method for using the system, it does not apprise a person

of ordinary skill in the art of its scope,” and is thus invalid as indefinite under 35 U.S.C. § 112.

IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005). However,

when a claim is “simply describing a system as well as the capabilities of the claimed system,”

the rule does not apply. Bayer Pharma, 2014 WL 4954617, at *6; see also Microprocessor

Enhancement Corp. v. Tex. Instruments Inc., 520 F.3d 1367, 1375 (Fed. Cir. 2008) (stating that

“apparatus claims are not necessarily indefinite for using functional language”).

        Here, I agree that the disputed language is referring to the capabilities of the bag when it

is in the unfolded position. (D.I. 100 at 52). As Targus argues, the surrounding claim language

clarifies that the term is describing “the position of objects in an unfolded case” rather than a



5
 The cited language is “such that when the case is in the unfolded configuration . . . the first and
second pouch openings are both oriented in a direction parallel to the planar surface.” ‘578
Patent 23:20-25.
                                                  14
required action by a user. (Id. at 53). The claim language at issue here is similar to that upheld

in the face of an IPXL challenge in 3G Licensing, S.A. v. Blackberry Ltd. and Edgewell Personal

Care Brands v. Albaad Massout Yitzhak, Ltd. See 3G Licensing, S.A. v. Blackberry Ltd., 2018

WL 4375091, at *10 (D. Del. Sept. 13, 2018); Edgewell Personal Care Brands, LLC v. Albaad

Massout Yitzhak, Ltd., 2017 WL 1900736, at *5 (D. Del. May 9, 2017). Therefore, I find that the

claim language adequately informs a person of ordinary skill in the art of the claim scope and is

not indefinite under the rule set forth in IPXL.

2.        “in communication with” (claim 57)

          a.     Plaintiff’s proposed construction: No construction necessary.

          b.     Defendant’s proposed construction: Indefinite.

          c.     Court’s construction: providing passage to. (D.I. 117 at 102:13-19).

3.        “foldably [attaching/joining]” (claims 28, 42)

          a.     Plaintiff’s original proposed construction: No construction necessary.

          b.     Plaintiff’s additional proposed construction: attaching/joining so that the joint is
                 foldable.

          c.     Defendant’s proposed construction: Indefinite.

          d.     Court’s construction: Not indefinite (Id. at 102:20-25, 103:1-5), attaching/joining
                 so that the joint is foldable

          At oral argument, I concluded that the term “foldably [attaching/joining]” was not

indefinite. (D.I. 117 at 102:20-23). After additional consideration, I will adopt Targus’ proposed

construction that “foldably [attaching/joining]” means “attaching/joining so that the joint is

foldable.” (D.I. 116 at 1). 6




6
    This construction was submitted in response to the Court’s request. (D.I. 114).
                                                   15
          I do not understand Victorinox to have expressed any objection to the proposed

construction aside from, as expressed in their original briefing, that the Court would be redrafting

the claims to retain their validity. (D.I. 100 at 59). As I ruled on the validity of the original claim

language, this is no longer an issue.

4.        “[pouch] opening[s] [is/are] . . . oriented in a direction substantially parallel to the
          planar surface” (claims 21, 22, 28, 51, 55, 57)

          a.     Plaintiff’s original proposed construction: No construction necessary.

          b.     Plaintiff’s additional proposed construction: “pouch opening” does not require
                 construction, or alternatively means “pouch gap,” “oriented in a direction
                 substantially parallel” means “substantially parallel,” and this limitation means:
                 when the case in in the unfolded configuration laid flat on a planar surface, the
                 pouch opening (or gap) is oriented such that a direction pointing out of the pouch
                 through the opening is substantially parallel to the planar surface.

          c.     Defendant’s proposed construction: Indefinite.

          d.     Court’s construction: Unable to construe.

          Victorinox argues that this term is indefinite because there is no common understanding

among persons of ordinary skill in the art about which direction a pouch opening is “oriented.”

(D.I. 100 at 60). Victorinox also offers several examples of pouches from drawings included in

the specification which, plausibly, depict pouch openings with several possible orientations. (Id.

at 61).

          Targus argues that Claim 21 provides sufficient guidance as to the orientation of a pouch

opening. The claim specifies that the pouch opening must be on the distal end of the storage

section and that the pouch opening must be “substantially parallel” to the planar surface upon

which the bag is unfolded. (Id. at 62). From this language, Targus asserts that a person of

ordinary skill in the art would view the orientation of the pouch opening as the direction pointing

out of the pouch through its opening. (D.I. 116 at 1).



                                                  16
          In Nautilus, the Supreme Court explained that “a patent is invalid for indefiniteness if its

claims, read in light of the specification delineating the patent, and the prosecution history, fail to

inform, with reasonable certainty, those skilled in the art about the scope of the invention.”

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). The burden of establishing

an invalidity defense, such as indefiniteness, is clear and convincing evidence and rests with the

party asserting the defense. Microsoft Corp. v. i4i Ltd., 564 U.S. 91, 95 (2011).

          At oral argument, Victorinox contended that it is impossible to choose between two

plausible views as to how to identify the orientation of the pouch opening; the “planar view”

articulated by Victorinox and the direction pointing out of the pouch through its opening asserted

by Targus. (D.I. 117 at 63:12-17). Upon my review of the specification and claim language, 7 I

agree with Victorinox’s position. The specification is no help. It does not use “orient” or

“oriented” or any similar word. It does not use “parallel,” “pouch opening,” or “direction”

anywhere but in the claims. It offers no indication of how to identify the orientation of the pouch

opening. It might be simple enough to identify the orientation of the pouch itself, or the objects

contained therein, but, at oral argument, Targus rejected the view that the orientation of the

pouch or its contents determined the orientation of the pouch opening. (See id. at 67:9-17).

Despite Targus’ proffered explanation, I cannot identify any language in the claims or anything

else that indicates that a POSA would understand “oriented” in this context to mean the view of

“an observer sitting inside the bag looking out through the opening.” (Id. at 67:19-20).

          Thus, despite helpful oral argument and my review of the intrinsic evidence, I am unable

to construe the term. We can address the consequences of this ruling in connection with

summary judgment.



7
    Neither party cited to the prosecution history or extrinsic evidence.
                                                   17
5.      “uninhibited scanning” (claims 1, 17, 21, 22, 28, 42, 50, 54, 57)

        a.      Plaintiff’s proposed construction: No construction necessary or scanning without
                interference.

        b.      Defendant’s proposed construction: Indefinite.

        c.      Court’s construction: Not indefinite, scanning without interference

        At oral argument, I ruled that the term “uninhibited scanning” was not indefinite. (D.I.

117 at 103:10-14). Upon further review, I will adopt Targus’ construction of “scanning without

interference” for clarity. (D.I. 100 at 64).

        In its briefing, Victorinox addresses this alternative construction only briefly as part of its

indefiniteness argument. (Id. at 65). I do not understand Victorinox to have expressed an

objection to Targus’ proposed definition as a matter of claim construction.

6.      “the inner side of the second pouch” (claims 4, 5, 6, 32)

        a.      Plaintiff’s proposed construction: No construction necessary.

        b.      Defendant’s proposed construction: Indefinite (due to lack of antecedent basis).

        c.      Court’s construction: Not indefinite. (D.I. 117 at 103:22-25).

7.      “the inner side of the first storage section” (claims 12, 21, 28, 57)

        a.      Plaintiff’s proposed construction: No construction necessary.

        b.      Defendant’s proposed construction: Indefinite (due to lack of antecedent basis).

        c.      Court’s construction: Not indefinite. (Id.).

8.      “the inner side of the [first/second] section” (claim 22)

        a.      Plaintiff’s proposed construction: No construction necessary.

        b.      Defendant’s proposed construction: Indefinite (due to lack of antecedent basis).

        c.      Court’s construction: Not indefinite. (Id.).



                                                  18
9.     “the folded configuration” (claims 1, 2, 17, 21, 28, 29, 42, 46, 48, 49, 50, 54, 57)

       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: Indefinite (due to lack of antecedent basis).

       c.      Court’s construction: Not indefinite. (Id.).

10.    “the foldable computer case” (claims 21, 57)

       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: Indefinite (due to lack of antecedent basis).

       c.      Court’s construction: Not indefinite. (Id.).

11.    “the [first/second] storage panel” (claim 57)

       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: Indefinite (due to lack of antecedent basis).

       c.      Court’s construction: Indefiniteness not proved.

       The parties dispute two related issues with respect to this claim term: (1) whether “the

[first/second] storage panel” is indefinite, and (2) whether the Court should correct the claim

language to substitute the term “storage section” for “storage panel.” (See D.I. 100 at 78-79).

       “A district court can correct a patent only if (1) the correction is not subject to reasonable

debate based on consideration of the claim language and the specification and (2) the prosecution

history does not suggest a different interpretation of the claims.” Novo Indus., L.P. v. Micro

Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003). Generally, a district court may only correct

an error “if the error is evident from the face of the patent.” See Grp. One, Ltd. v. Hallmark

Cards, Inc., 407 F.3d 1297, 1303 (Fed. Cir. 2005).

       Targus argues that the use of the term “storage panel” in claim 57 is a typographical error

and that the claim should be corrected to read “storage section.” (D.I. 100 at 78). In support,



                                                 19
Targus argues that the terms “panel” and “storage section” are interchangeable and cites to claim

1, which claims a bifold case with two storage sections, and claim 21, which claims a bifold case

with two storage panels, as evidence. (Id. at 78-79).

        Victorinox argues that Targus cannot meet the burden to obtain a correction because the

term “storage panel” as used in claim 57 could be interpreted to be part of the “storage section.”

(Id. at 79). Citing to a dictionary definition of “panel,” Victorinox asserts that the plain meaning

of panel includes the fact that it “is part of or fits into something larger.” (Id.). Thus, a

reasonable reading of claim 57 is a storage section, which further includes a storage panel. (Id.).

At oral argument, Victorinox further argued that even if the Court accepted that an error had

occurred, it would be impossible to determine whether “panel” or “storage section” would be the

correct substitution. (D.I. 117 at 92:17-22).

        I do not agree that the terms “storage panel” and “storage section” are necessarily

synonymous. Two embodiments described in the specification include both panels and storage

sections, indicating, at a minimum, that these terms may vary in scope. ‘578 Patent at 2:33-3:35.

Targus has not pointed to any portion of the prosecution history that clarifies this discrepancy or

otherwise explains why the language in claim 57 may have been changed. Victorinox is correct

in arguing that, as briefed, it is impossible to decide whether the correct substitution is “storage

panel” or “storage section.” (D.I. 117 at 92:17-22). It is apparent that some error was made, but

it is not apparent from the face of the patent what was intended and which term’s usage was the

mistake. Thus, a correction substituting “storage section” is subject to reasonable debate. See

Novo Indus., 350 F.3d at 1357. I cannot correct the claim. Plaintiff may not argue to the jury

that “storage panel” is a mistake.




                                                  20
       But, is the term “storage panel” indefinite? I agree with Victorinox that the term

“[first/second] storage panel” lacks an antecedent basis, but I will not now find the term

indefinite based on Victorinox’s conclusory assertions that the term suffers from “insoluble

ambiguity.” 8 (D.I. 100 at 81). A term that lacks an antecedent basis “may, but does not

necessarily, render a claim indefinite.” In re Downing, 754 F. App’x 988, 996 (Fed. Cir. 2018).

At this time, I cannot say that Victorinox has satisfied its burden of demonstrating by clear and

convincing evidence that the claim as written is indefinite.

12.    “the computer secured within the second pouch” (claim 28)

       a.      Plaintiff’s proposed construction: No construction necessary.

       b.      Defendant’s proposed construction: Indefinite (due to lack of antecedent basis).

       c.      Court’s construction: Not indefinite. (D.I. 117 at 103:22-25).

IV.    CONCLUSION

       Within five days the parties shall submit a proposed order consistent with this

Memorandum Opinion suitable for submission to the jury.




8
  The “insoluble ambiguity” standard was replaced in 2014 in Nautilus: “a patent is invalid for
indefiniteness if its claims, read in light of the specification delineating the patent, and the
prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the
scope of the invention.” Nautilus, 572 U.S. at 901.
                                                 21
